 In the Matter Of INTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT&AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(CIO);LOCAL 951, INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT &AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(CIO)andTHENORTH ELECTRIC MANUI'ACTURING COMPANYIn the Matter of TIIE NORTH ELECTRIC MANUFACTURING COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA (CIO)Cases Nos. 8-CB-7, 8-CA-d3, and 8-CA-30, respectively.DecidedJune 13, 1949DECISIONANDORDEROn November 30, 1948, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thateach of the Respondents had engaged and was engaging in certainunfair labor practices, and recommending that each of them cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. Thereafter, theCompany and the Unions filed exceptions to the Intermediate Reportand supporting briefs.'The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications noted below.2i The Company's and the Unions' requests for oral argument are denied, because therecord and briefs adequately present the issues and positions of the parties2we do not adopt that portion of the Intermediate Report which characterizes thepicketing as "mass picketing."We find nevertheless that the picketing, insofar as it physi-cally prevented employees from entering and leaving the Company's premises as describedin the Intermediate Report, violated Section 8 (b) (1) (A).Nor do we agree with theTrial Examiner that the "destruction of plant property" by the Unions violated the Actmerely because it "had theeffectof keeping employees from going to work. . .(Em-phasis supplied )But we do find that the destruction of plant property in this caseviolated the Act because it was calculated to, and did, constitute a threat to employeesthat they too would have to risk physical violence if they attempted to enter the struckplant.84 N. L.R B,No 23.136 THE NORTH ELECTRICMANUFACTURING COMPANYORDER1,37Upon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, the North Electric Manufacturing Company,Galion and Mt. Gilead, Ohio, and its officers, agents, successors, andassigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Inter-national Union, United Automobile, Aircraft, and Agricultural Im-plementWorkers of America, or Local 951, International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, each affiliated with the Congress of Industrial Organiza-tions, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the amended Act.-2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plants in Galion and Mt. Gilead, Ohio, copies of thenotice attached hereto marked "Appendix A." 3Copies of said notice,to be supplied by the Regional Director for the Eighth Region, shall,after being duly signed by the Company, be posted by the Company,immediately upon receipt thereof and maintained by it for a periodof sixty (60) consecutive days thereafter, in conspicuous places,. in-cluding all places where notices to employees customarily are posted.Reasonable steps shall be taken by the Company to insure that suchnotices are not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.II.The Respondents, International Union, United Automobile,Aircraft & Agricultural Implement Workers of America (CIO), andLocal 951, International Union, United Automobile, Aircraft & Agri-cultural Implement Workers of America (CIO), and their agents,shall:S In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice,before the words, "A DECISION AND ORDER," thewords: "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from restraining or coercing employees of TheNorth Electric Manufacturing Company at the plants at Galion andMt. Gilead, Ohio, in the exercise of their-rights guaranteed in Section7 of the Act, including the right to refrain from self-organization andconcerted activities, and from joining or assisting International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica (CIO), or Local 951, International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America(CIO).2.'Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at the business offices and meetinghalls of each of the Unions in or near Galion and Mt. Gilead, Ohio,where notices or communications to members are customarily posted,copies of the notice attached hereto, marked "Appendix B." 4Copiesof the said notice, to be furnished by the Regional Director for theEighth Region, after being duly signed by each of the Unions, shallbe posted by the said Unions immediately upon receipt thereof, andmaintained for a period of sixty (60) consecutive days thereafter.Reasonable steps shall be taken by each of the Unions to insure thatsaid notices are not altered, defaced, or covered by any other material;(b)Furnish the Regional Director for the Eighth Region signedcopies of the notice, to be delivered by him to the Company for post-ing, the Company willing, on the lulletin boards of the Company inits Galion and Mt. Gilead, Ohio, plants where notices to employees arecustomarily posted, such notices to be maintained by the Companyfor a period of sixty (60) consecutive days thereafter;(c)Notify the Regional Director for the Eighth Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe Unions have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-'missed insofar as it alleges that the Company bargained with Inde-pendent Workers Union in violation of the Act.MEMBER Gray took no part in the consideration of the above Deci-sion and Order.4 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice,before the words:"A DECISION AND ORDER," thewords"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." THE NORTH ELECTRIC MANUFACTURING COMPANYAPPENDIX ANOTICE TO ALL EMPLOYEES139Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organizationto form labor organizations, tb join orassist INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IM-PLEMENT WORKERS OF AMERICA, OR LOCAL951,INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IM-PLEMENTWORKERS OF AMERICA, each affiliated with theCONGRESSOF INDUSTRIAL ORGANIZATIONS, or anyother labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all such such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the amended Act.All ouremployees are free to become, remain, or refrain from becomingor remaining, members of the above-named unions or any otherlabor organization, except as stated above.THE NORTH ELECTRIC MANUFACTURING COMPANY,Employer.Dated-------------------------By-----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICETo ALL MEMBERS OF INTERNATIONALUNION, UNITED AUTOMOBILE, AIR-CRAFT ANDAGRICULTURALIMPLEMENTWORKERS OF AMERICA (CIO),AND LOCAL 951, INTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFTAND AGRICULTURALIMPLEMENTWORKERS OF AMERICA (CIO'),AND TO ALL EMPLOYEESOF THENORTH ELECTRIC MANUFACTURINGCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby noyou that :WE WILL NOT restrain and coerce employees of THE NORTHELECTRIC MANUFACTURING COMPANY at its Galion and Mt. Gilead,Ohio, plants, in the exercise of their rights guaranteed in Section7 ,of the Act including the right to refrain from self-organizationand concerted activities, and from joining and assisting INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA (CIO), AND LOCAL 951,INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRT-CULTURAL IMPLEMENT WORKERS OF AMERICA (CIO).INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA (CIO),Labor Organization.By ----------------------------------------------(Representative)(Title)LOCAL 951, INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA (CIO),Labor Organization.By -----------------------------------------------(Representative)(Title)Dated ----------------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial. (THE'NORTf3 ELECTRIC MANUFACTURING COMPANYINTERMEDIATE REPORT141Philip Fusco,Esq.,for the General Counsel.Messrs. Robert H. JamisonandFred 0. Burkhalter,of Cleveland,Ohio, for-the Company.Lowell Goerlich,Esq.;of Toledo, Ohio, for the Unions.STATEMENT OF THE CASEUpon a charge duly filed on March 3,1948, by The North Electric ManufacturingCompany, Galion,Ohio, herein called the Company,(Case 8-CB-7), the GeneralCounsel of the National Labor Relations Board, herein called, respectively, theGeneral Counsel and the Board, by the then acting Regional Director for theEighth Region(Cleveland,Ohio),issued his complaint against InternationalUnion, United Automobile,Aircraft and Agricultural Implement Workers ofAmerica and Local 951,International Union, United Automobile,Aircraft andAgricultural Implement,Workers of America, each being affiliated with theCongress of Industrial Organizations,and herein jointly called the RespondentUnions, and respectively,International and Local 951, alleging that the said:Unions, and each of them,had engaged in, and are engaging in, unfair labor-practices affecting commerce,within the meaning of Section 8 (b) (1) and.Section 2(6) and(7) of the National Labor Relations Act, as amended,(PublicLaw 101, 80th Congress,Chapter 120,First Session),herein called the Act.Upon two separate amended, charges(Cases 8-CA-25 and 8-CA-30), duly filedby,the International on August 26, 1948, the General Counsel,by the aforesaidacting Regional Director,issued his complaint against the Respondent Companyalleging that at its Galion and Mt. Gilead,Ohio, plants the said Company hadengaged in,and is engaging in, unfair labor practices affecting commerce,withinthe meaning of Section 8 (a) (1) and Section 2(6) and(7) of the Act.On August 31, 1948, the aforesaid acting Regional Director issued an order,pursuant to Section 203.33 (b) of the Board's Rules and Regulations,consolidatingthe above numbered cases.On the same day, August 31, 1948, copies of the com-plaint, charges,order of consolidation,and notice of hearing,were duly servedupon the Company,the International,and Local 951.With respect to the unfair labor practices,the complaint in Case 8-CB-7,alleged, in substance,that the Unions,on or about August 20,1947,caused theCompany's employees to strike and during the course of that strike, which con-tinued, intermittently,until November 3, 1947, through certain named officers andagents of the said Unions restrained and coerced the Company's employees in theexercise of the rights guaranteed them in Section 7 of the ActIn Cases 8-CA-25 and 8-CA-30, the complaint alleged, in substance,that sinceJuly 1947, the Company, through certain named officers, supervisors,and agents(a) has interrogated the employees of its Galion,Ohio, plant concerning the ac-tivities of the Unions and the interest of the employees therein,(b) has engagedin surveillance of the Unions' meetings,(c) has threatened to close its Galionplant if the Unions successfully organize it, and (d) has encouraged membershipin a labor organization known as the Independent Workers Union of The NorthElectric Manufacturing Company, herein called Independent,and has bargainedwith that organization despite the knowledge that Local 951 claimed to representa majority of the employees. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company duly filed an answer in Cases 8-CA-25 and 8-CA-30 admittingcertain factual allegations of the complaint with respect to the operations andstructure of its business but denying the commission of the alleged unfair laborpractices.commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held in Galion, Ohio, from October 5 to 12,1948, both dates inclusive, before Howard Myers, the undersigned Trial Ex-aminer.Each party was represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence pertinent to the issues was afforded all parties. .Evidence was first taken in support of the complaint in Cases 8-CA-25 and8-CA-30 and then in support of the complaint in Case 8-CB-7.The undersignedstated on the record that he would consider the record as a whole in makinghis findings, conclusions, and recommendations and would rely, for that purpose,upon all the relevant and probative evidence appearing in the record offered inconnection with either complaint.At the conclusion of the taking of evidence, counsel for the Respondent Unionsmade various motions to dismiss certain portions of the complaint in Case 8-CB-7.The motions were denied.Counsel for the said Unions then moved to dismissthe said'complaint in its entirety on the ground of lack of proof:Decision'thereonwas received.The motion is hereby denied. Counsel for the Respondent Com-pany then made various motions to dismiss certain portions of the complaintin Cases 8-CA-25 and 8-CA-30, some of which were granted and others denied.Counsel then moved on behalf of the Respondent Company, to dismiss the saidcomplaint in its entirety for lack of proof.Decisions thereon was reserved.Themotion is hereby denied.The parties waived their rights to argue orally before the undersigned.Theywere then informed that they might file with the undersigned briefs and/orproposed findings of fact and conclusions of law on or before October 27, 1948.Upon application to the Chief Trial Examiner the time to file briefs and proposedfindings of fact and conclusions of law was extended to November 19, 1948.Briefsand proposed conclusions of law have been received from the counsel for the Re-spondent Company which have been duly considered by the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe North Electric Manufacturing Company, an Ohio corporation, is engagedin the manufacture, sale, and distribution of telephones, telephone switchboards,and other kindred equipment, supplies, and parts.During 1947, the Companypurchased raw materialsin excessof $500,000 from points located outside theState of Ohio which materials, representing a substantial percentage of its total1947 purchases, were shipped from those points to its Galion and Mt. Gilead,Ohio, plants.The Company owns and operates plants located at Galion and Mt. Gilead, Ohio,and prior to January 1, 1948, parts and finished products were exchanged betweensaid plants and their operations were closely integrated. , Since January 1948,however, each plant makes its own purchasesand sales.The purchases for eachplant from points outside the State of Ohio during 1948, have been substantial THE NORTH ELECTRIC MANUFACTURING COMPANY143and the sales from both, plants to customers located outside-the State of, Ohioaggregate in excess of $500,000.The Company concedes that its operation at both the Galion and Mt. Gilead,Ohio, plants are, in'interstate commerce;, within the meaning of'the Act and theundersigned so find's. 'II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 951, International Union, United Automobile Aircraftand Agricultural Implement Workers of America, each being affiliated with theCongress of Industrial Organizations, and The Independent Workers Union ofThe North Electric Manufacturing Company of Galion, Ohio, unaffiliated, arelabor organizations admitting to membership employees of the RespondentCompany.III.THE UNFAIR LABOR PRACTICESA. The backgroundIn the Spring of 1947; the International was called' upon by the Company'semployees to organize the Galion plant. It was not until the middle of JulyOf that year, however, that the International commenced an organizationalcampaign.On July 22, Edward J. Duck, an International representative, and the persondesignated by the Independent to conduct the campaign, held an open meetingin a public hall in Galion.At the conclusion of the meeting, Duck wrote theCompany stating that the majority of the employees had designated the Unionsas their collective bargaining representatives and requested the Company torecognize the International, or Local 951, as such representative'No reply wasreceived.On several occasions after July 22, Duck telephoned the Company and asked tospeak to either President F. R. McBerty or his son, Vice-President R. K. McBerty,but was unable to talk to either.On or about July 27, Duck called the Company and spoke to Vice-PresidentLloyd Bender and told him .of his inability to reach either one of the McBertysand was informed by Bender that F. R. McBerty was out of town on vacation.Bender assured Duck that he or some other official would try to reach F. R.McBerty and request authority to deal with Duck. Bender also said that un-doubtedly he would be the person designated by the Company to conduct thenegotiations.Not hearing from the Company by August 5, Duck filed, on that day, a peti-tion with the Board for an investigation and certification of representatives.On August 19, representatives of the Unions and representatives of theCompany met in the latter's offices with a Field Examiner of the Board.There, the Unions requested, after agreement had been reached with respect tothe appropriate unit, that the Company agree to a consent election.At first,the Company declined to agree, but later requested time to further consider thematter.Duck agreed to stave off for 24 hours the strike which the membershipof" Local 951 had voted to call, and which ' had the International's approval,to await the Company'sdecision.I The recordis silent as to when Local 915 was chartered and it is also silent with respectto which organization requested recognition. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next afternoon at about 1 o'clock, any hour or two short of the 24 hoursgranted the Company to announce its decision relative to the consent election,employees commenced leaving the plant ostensibly for the purpose of attendinga union meeting.Throughout the remainder of the afternoon the balance ofthe employees left the plant and those employed on the shift that was to startat about 3: 30 were prevented from entering the plant by the pickets. In short,the strike was on. The following day, a strike was called by the employees ofthe Mt. Gilead plant.B. Cases8-CA-25 and 8-CA-30Interference, rdstraint, and coercionAs found above, the first open meeting of the Unions was held on July 22, in apublic hall in Galion, Ohio.Arthur E. Sherrer, a former employee but duringJuly and August 1947, admittedly a Company supervisor, attended.The following day, according to the testimony of former employee Mary AnnBerger, she had a conversation with Sherrer in which the following ensued :I said, "Sherrer, the fellows are madder than hell at you for going up tothat meeting, as a stooge," and he said, "I didn't want to go up there, butthey asked me to," and he says, "I told them that the fellows would be mad."And he said, "Bender still wanted me to go, so I figured as long as I was goingup there they could pay me for it, and they did."Berger also testified that she immediately told-two other female employees, RuthBaker and Frances Rush, what Sherrer had told her; that about an hour laterSherrer came to where she, Baker, and Rush were working; that Rush askedSherrer "if he had been sent up to stooge at the Union meeting" ; and thatSherrer replied that the Company had requested him to attend and it paid himfor doing so. Baker's testimony regarding this incident, in the main, substantiatesthat of Berger's.Rush did not testify.While not specifically denying the testimony of Berger and Baker regardinghis conversations with Berger and Rush relative to attending the Unions' meet-ing, Sherrer testified that he told Berger, Rush, and Baker that he attended themeeting because he "had been asked to go."He added, however, that by thewords "had been asked to go" he construed the handbills distributed by theUnions a few days before the meeting that all the employees of the Companywere invited to the open meeting and therefore he assumed that the invitationwas addressed to supervisory as well as nonsupervisory employees.Berger andBaker were forthright and honest witnesses while Sherrer was not.From hisdemeanor on the witness stand, the undersigned received the inescapable impres-sion- that Sherrer was withholding the true facts, not only regarding detailswith respect to his conversation with Berger and Rush but also with respect tothis conversation, as more fully set forth below, with Bender, with ProductionSupervisor Else, and with his then 'immediate superior, A. J. McDonough'Under the circumstances, the undersigned finds that Berger's and Baker's testi-mony substantially set forth what was said during Sherrer's separate conversa-tions with Berger and Rush.The Respondent Company admitted that Sherrer attended the aforesaid meet-ing but contended in its brief, and at the hearing, that. as Sherrer testified, heattended because he was led to believe that the circular distributed, on or aboutJuly 17, over the signature of Duck and addressed "To All NorthElectric Em-2McDonough is no longer in the employ of the Company. 'THE NORTH ELECTRICMANUFACTURING COMPANY145ployees" was an invitation addressed to both nonsupervisor and supervisoryemployees.The Company also contended at the hearing, and in its brief, that itsofficials did not request Sherrer to attend the meeting and therefore the Companycan not be charged with violating the Act because of Sherrer's attendance.According to the credible evidence adduced at the hearing, and as epitomizedimmediately below, both contentions must be resolved against the Company.For several years prior to July 1947, it was Sherrer's usual practice to dailywork about an hour or so overtime. During the afternoon of the scheduledmeeting, July 22, Sherrer went to Bender's office to ascertain whether Benderwas ready to return certain relays which Bender had borrowed from Sherrer'sdepartment.After completing his business with Bender, Sherrer turned to Eise,who was in Bender's office prior to Sherrer's arrival there and under whosejurisdiction Sherrer was at that time, and asked Eise whether he might leavethe plant that afternoon at the employees' usual quitting time instead of workingovertime.After some discussion regarding the Unions' meeting and Sherrer'sdesire to attend, Eise said to Sherrer, to quote Else's testimony, "Well, why don'tyou go on? You may find something there that will benefit you. I see no reasonwhy you shouldn't go."Upon reporting for work the following day, Sherrer requested his then imme-diate superior, A. J. McDonough, to mark his time card so as to reflect an hourand a half overtime. Thus, Sherrer was in a position to receive overtime payfor the time spent by him at the meeting.When McDonough upbraided Sherrerfor going to the meeting, Sherrer replied, according to McDonough's credibletestimony, which was corroborated by the credited testimony of Carl Alfrey, thathe had no alternative but to attend the meeting because Bender had instructedhim to do so'It is clear from the credible evidence, as summarized above, and the under-signed finds, that Sherrer assumed that Else's advice to attend the meeting inorder to "find something there that" would benefit him, to be instructions toattend.The undersigned further finds that both Bender and Else were desirousof ascertaining the names of the employees attending the meeting and to ascer-tainwhat transpired there and therefore encouraged Sherrer to attend themeeting in order to obtain such information. These findings are buttressed by thefollowing (1) upon reporting for work the day following the meeting, Sherrersought to obtain overtime pay for the time spent at the meeting, (2) Sherrer'sstatements to McDonough that he was entitled to receive compensation for thetime spent at the meeting because he attended upon instructions from Bender,and (3) Sherrer's statements to Berger, Baker, and Rush that the Companyinstructed him to attend the meeting and that it paid him for so doing. Theundersigned is also convinced, and finds, that Sherrer would have received theovertime pay which he at first demanded had not Bender been advised to checkSherrer's time card by an unidentified party who called Bender on July 23, andwho informed Bender that Sherrer was claiming overtime pay to which he wasnot entitled.Assuming,arguendo,that Sherrer was not instructed to attend the meeting butdid so without the knowledge of the Company's officials, the Respondent Com-pany would nevertheless be chargeable with violating the Act.The Courts andthe Board have repeatedly held that a supervisor, in a class such as Sherrer$The day following his discussion, Sherrer asked McDonough to change the time cardto show that he checked out at the usual employees'quitting time.McDonough did so. 146DECISIONS OF NATIONAL LABORRELATIONS BOARDwas, who attends a union meeting of nonsupervisory employees as an unin-vited guest,especially,as here, an initial organizational meeting,per se,violatesthe Act and the employer is held responsible therefor.In the instant case, moreover,the Company can not properly disclaim responTsibility for Sherrer's attendance and his statements to Berger,Rush, and Bakerthat he attended at the request of the Company.Bender admitted that severaldays, after the meeting it came to his attention that the employees believed thatSherrerattendedwith meeting as a "company stooge" ; Eise admitted that heread in a handbill of the Union the statement that Sherrer attended the meetingas a "stooge";McDonough admitted(1) informing Bender about 2 weeks after,themeeting, that he had'previousl} told two nonsupervisory employees thatSherrer had said that he attended the meeting at Bender's request,(2) he toldBender that Sherrer said he attended the meeting upon instructions from Bender,and (3)the morning following the meeting,"itwas all over the shop" thatSherrer had attended the meeting.On this basis,itmust be,and it is, foundthat it was well known among the employees that Sherrer, a responsible super-visor, had attended the July 22 meeting as a "company stooge" and that Sherrerhad, in fact, told employees that he attended the meeting at the request of anofficial of the Company.It is also found that the knowledge that Sherrer hadengaged in such conduct came to the attention of the Company and that not-withstanding such knowledge,the Company at no time took any steps to disabusethe minds of the employees of the impression they well might have gained, thatSherrer attended the meeting in order to spy upon the employees and transmitto the Company what transpired at the meeting.It is therefore found that bySherrer's unrepudiated statements and conduct,the Respondent Company hasinterfered with, restrained,and coercedits employees in the exercise of therights guaranteed them in Section7 of the Act.As found above, the strike at the Mt. Gilead plant started on August 21.OnSeptember 15, the plant reopenedIt remained in operation,for reasons un-connected with the strike, for only 2 days and then closed.At some later date,not here important,it again commenced operations.On September 17, Rosie Billeter and Gladys Fensch (nee Fout) went to theplant to receive their respective pay checks for the work performed by each ofthem on September 15 and 16 There, they met Plant Superintendent Hoylhodebeck of whom they requested their pay checks.During the conversationwhich ensued between Billeter, Fensch, and Rhodebeck, the following transpired,according to the nndenied and credible testimony of Billeter :Well, we asked Mr. Rhodebeck if we could possible get our checks, and weasked him if there was any chance of going back to work, and he said "notthen," and we told him that we thought we would go over to Westinghouse[Electric Company plant] and get us a job, and he replied that they had theCIO over there, and if we went over and got a job, we would be S. O. L. out ofa job at the North (the Respondent Company):Fensch's testimony with respect to the above incident is substantially in accordwith that of BilleterThe undersigned finds that Rhodebeck made the state-ments attributed to him by Billeter and FenschThe undersigned further findsthat Rhodebeck's statements were violative of the Act and by such statementsthe Respondent Company interfered with, restrained and coerced its employeesin,the exercise of the rights guaranteed them in Section 7 of the Act. THE NORTH ELECTRIC MANUFACTURING COMPANY147Neither Fensch nor Billeter sought work at the Westinghouse Electric Com-pany plant.Billeter later became a member of the Union.Fensch did not, butdid join the Independent after it came into existence.On or about November 1, the employees formed a labor organization', calledherein the Independent.At the time of the formation of the Independent,temporary officers were elected or appointed.Neither the character of the organ-ization nor the speed with which the employees were joining the Independentseemed to meet with the approval of Harry S Haney, the Chief of Field Negotia-tions of the Labor Relations Institute Inc., located in New York, New York,which organization was employed by the Respondent Company on or aboutOctober 23, to handle the Company's labor relations problems.' Thus, accordingto the testimony of Herbert Arnold, the then president of Local 951 and at thetime of the hearing a former employee of the Company, Haney suggested thatArnold "get on the other side of the fence" and join the Independent ; that theIndependent needed leadership and Arnold was the one who could successfullylead it; that Arnold "wasn't going to get anywheres messing around with hood-lums and gangsters and Communists" ; and that if Arnold renounced his leader-ship in Local 951 and lead the Independent, the Company would give him a betterjob with more pay.Haney, under direct examination by Company's counsel "categorically" deniedhaving any conversation with Arnold with respect to the Independent, exceptthat during a conversation with Arnold on or about November 12, Arnold askedhim "Flow was the company union doing?"; that he replied "Well, Arnold, Idon't know a thing about that any more than you do except what I read in thepapers" ; that Arnold then said "How do you. figure?" ; and that he then said"Well, they don't seem to be doing so well," adding, before closing the conversa-tion, "Well, I don't care to discuss that."On cross-examination by the General Counsel, Haney testified as follows:Q. (By Mr. Fusco:) And you told hum the only thing you knew is whatyou read in the paper, and he knew more about it than you did?A. Something to that effect.Q. And lie replied that it wasn't going so hot, in his opinion?A Something to that effect.Q Didn't you reply, "I only know what I read in the papers, but maybewhat it needs, from what I read, is a couple of UAW fireballs like you andDuck."Did you say that, in words or substance?A. I said that from what I read in the papers, it doesn't seem to be sostrongMaybe it could use a couple of fireballs, but I never said "like youor Duck," or something of that sort.Q Do you recall saying that to Mr. Finlay when he interviewed you aboutthis case?A. I don't think I said, "like you or Duck." I said, "What it needs is acouple of fireballs." I can't remember my precise phraseology.Trial Examiner MYERS : Did you say that to Arnold?The WITNESS : Oh, yes I said, "Maybe what it needs from what I readin papers," and I was laughing about it.4Haney actively engaged in the negotiations which led to the settlement of the strike onNovember 3, and since that date has been an advisor to the Company on labor relationsmatters. 148DECISIONS OF NATIONAL LABOR RELATIONS- BOARDMr. Bux$HALTER: Did you have reference to "you or Duck?"Trial ExaminerMYExs :Are you talking to me?Mr. BUBBHALTEB:Yes, sir.Trial Examiner MYERS :I asked him what he, had said to Arnold aboutfireballs.The WITNESS : Something to the effect that it seemed to be weak or doesn;tseem to be gettinganywhere.And I said something about "maybe they,can use a couple of fireballs." I don't recall having said "like you andDuck."And I am quite sure I wouldn't say it.Q. (By Mr. Fusco:) Mr. Duck and Mr. Arnold were fireballs in this busi-ness, weren't they?A. A lot of this was kidding, ribbing stuff.We weren't at each other'sthroatsin substance,"They need you," because I wouldn't have any suchpower or authority to make such statements for the Company.The undersigned was impressed with the sincerety and with the forthrightnesswith which Arnold testified.Haney did not so impress the undersigned. Infact,Haney tried to convey the impression on direct examination that he wasnot in the least bit interested in the internal affairs of the Independent.Under,cross-examination, however, it became very evident to the undersigned that hewas not only vitally interested in the internal affairs of the Independent but wasvery anxious that the employees join it in preference to Local 951.The under-signed finds that Arnold's version of what transpired in the above referred toconversation between Arnold and Haney to be substantially in accord with thefacts.The undersigned further finds that the statements of Haney, for whichthe Respondent Company is chargeable, are violative of Section 8 (a) (1) of theAct.Mary Ann Berger testified that in the early part of January 1948, she andWayne Horlocker, supervisor of the Miscellaneous Wiring Department, had aconversation which ensued as follows :He (Horlocker) said that in a few months the Company was going to startlaying off, and I don't remember now, but he hinted that if the Union got in,that the plant would close down ; so I asked him, I said, "You mean that ifthe CIO gets in, the plant will close down?"And he said, "Yes, that is it."Horlocker testified that he could not remember having any conversation withBerger about union matters.When asked on direct examination whether he evertold Berger, "or anybody else that if the CIO secured representation at theGallon plant it would be shut down, or words to that effect," he answered in thenegative.Horlocker did not impress the undersigned as a forthright and honestwitness and after carefully reading Horlocker's and Berger's testimony, bothdirect and cross, he is convinced, and finds, that Berger's testimony with respectto her conversation with Horlocker, weighed in the light of her other testimonyin the CA cases and her testimony in the CB case, to be substantially correct.The undersigned also finds that Horlocker made the statements attributed tohim by Berger. The undersigned further finds that Horlocker's statements wereviolative of the Act and by said statements the Respondent Company interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed them in Section 7 of the Act.C. The alleged interference, restraint, and coercionRichard Brentlinger, a former employee, testified that he had a conversationwith Bender sometime in July or August 1947, in which Bender asked him whether ,THE -NORTH ELECTRIC MANUFACTURING COMPANY149he was a member of the Union;what transpired at the July 22 meeting ; andwhether he was not the person who tried to organize the employees into an AFLunion in1942.Bender denied making the statements attributed to him by Brent-linger.The undersigned credits Bender's denial and finds that, he did not makethe statements that Brentlinger attributed to him.Brentlinger was not only anunimpressive witness but his testimony, in the opinion of the undersigned, wasso muddled and confusing as to make it unworthy of credence.On or about January 15, three of the four officers of the Independent met withBender, R. K. McBerty, and certain other officials of the Company. Admittedly,this was the only.time a representative of the Independent met with the Com-pany.At the outset of the meeting, McBerty stated that the Company wouldnot meet with any representatives "of any union, but if [the officers of the Inde-pendent] came in as employees" to discuss their own individual grievances, theofficials of the Company would gladly discuss them, but the Company would notdiscuss the grievances of any employee not present.Certain grievances were discussed and adjusted, but the record clearly shows,and the undersigned finds, that the grievances concerned those employees pres-ent.While it is true, the grievance discussed and adjusted affected the workingconditions of the entire plant, the fact remains that theydirectlyaffected theworking conditions of the 3 officers of the Independent who presented them.Theundersigned further finds, that on many occasions, before and after July 1947,the same officials of the Company who inet with the 3 officers of the Independenton or about January 15, 1948. also met with other groups of employees anddiscussed and adjusted grievancesIn fact, the credible evidence reveals, andthe undersigned finds, that on some occasions the groups consisted of as many as20 employees.Under the circumstances, the undersigned is convinced, andfinds, that the Respondent Company did not, as alleged in the complaint, bar-gainwith the Independent despite its knowledge that Local 951 claimed to rep-resent a majority of the Company's employees.Berger testified that in February 1948, she had a conversation with Carl Har-riger, her then supervisor, wherein Harriger made certain anti-union remarks.Harriger testified, in effect, that he could not recall making the statementsattributed to him by Berger. The undersigned finds, upon the state.of the record,that he did make the said statements. The undersigned further finds, however,that the statements attributed to Harriger by Berger are protected by Section 8(c) of the Act and therefore they are not violative of Section 8 (a) (1) of the Act,as contended by the General Counsel.D. Case 8-CB-7Restraint and coercionAt the conclusion of the General Counsel's case-in-chief with respect to Case8-CB-7, counsel for the Respondent Unions made -numerous motions to dismissthe complaint in its entirety or, in the alternative, to dismiss certain portionsthereof.The motions were denied. Thereupon counsel for the Respondent Unionstested his case without calling any witnesses or introducing any additional evi-dence.Counsel for the Respondent Unions then renewed his motions to dismiss.Decisions thereon were reserved. They are hereby denied.There is no dispute as to the facts. The issues, as it arises from them turns onthe question whether (1) the International or Local No. 951 is, or both are, guiltyof committing, perpetuating or creating any or all of the Acts found to have been853396-50-vol 84-11 150DECISIONSOF NATIONALLABOR RELATIONS BOARDcommittedor responsible thereforand (2)were all or any of the acts committedby Local 951 or the International, or both, violations of Section S (b) (1) (A) ofthe Act.Bothof these questions must be resolved against both the International andLocal 951.The credible evidence, as epitomized- below, clearly indicates that theorganizationalcampaign at the Galion plant was commenced under the guidanceand leadership of Edward J. Duck, International representative and the persondesignatedby the International to handle the organization campaignHeappearedat the Galion plant in July 1947, and immediately proceeded with thecampaignwith the help of the Company's employees and members of the Inter-national's Marion, Ohio, localOn July 22, Duck made a demand on the Company for recognition of the Unionsas to collective bargaining representatives of the employeesHe also madesubsequentdemands for recognitionHe attended the August 19 meeting, whichwas attended by representatives of the Company, representatives of the Unions,-and a Field Examiner of the Board, and pressed anew his demand for recognitionof the Unions.At this meeting, Duck stated that the employees had voted tostrike if recognition was not met and that the strike vote had been authorized bythe InternationalThe demands for recognition were made by such and it washe who dictated the terms upon which Duck must be accepted, with a strikeas the alternative in the event of nonacceptanceThus, there is no question butthat the strike was called to obtain recognition of the UnionsThe record alsoclearly shows that the officers of the Local, the members of the Shop Committee,and membersof the Union directed and participated in the events hereinafterfound to have taken place.After the strike commenced, strike headquarters were established in a tent nearthe plant, which tent was erected by Duck. Herbert Arnold, president of Local951, and Bernard Mason, whose identity is not disclosed in the recordTheheadquarters were used by the above named three individuals and by othersengaged in strike activities.At the very inception of the strike on August 20, at about 3 p in.. employeeson the second shift, coming to work, were prevented from entering the plant bymass picketing which was carried on in the presence of Duck and who addressedthe employees attempting to enter the plant, to the effect that "If you don't signa card you will not have a job in the morning"; "If you want to go in be sureyou take plenty of eats and your bed for you may be in for a long while." Duck'scontrol of the situation is illustrated by the incident' involving Charles Miller, anonstriking employee, who was unable to get out of the plant because of themassof pickets in front of the main gate. Upon an order by Duck the picketsstood back to pernut Miller to leave and Duck stated words to the effect that"People could get out but nobody could go in " '?kbout the same time, Duck,addressing the people in front of the plant, stated "that they (the Union) wouldfight the police and the sheriff, if necessary, and the State Militia if they enteredthe picture." and that "lie could get fellows from 10 or 12 different places tohelp," naming, among other places, Marion and Toledo.Thus, on the very first day of the strike the control of the situation by Duckwas clearly demonstrated and the pattern of forcibly keeping people from enter-mg the plant which was then occurring was foreshadowed along with the planto bring in outsiders, if necessary, to keep people out of the plant It is thusclear that the dominating figure in these events was the International repre-sentative and not officers or members of the Local. THE NORTH ELECTRIC MANUFACTURING COMPANY151The following morning, August 21, Duck continued 'to announce his purposeand plans for the strike when in a speech to nonstriking office workers attemptingto come to work he stated the office workers "might as well turn around and gohome because no one would get in the plant" and asked the listeners to jointhe Unions.The office workers were barred by picketing activities from enter-ing the plant, as had been the second shift on the previous dayThe next day, August 22, Duck was again present on the scene, supervisingthe activities of the pickets and directing them concerning their duty to keeppeople out of the plant . He reprimanded the pickets'for allowing Vice-PresidentIt.K. McBerty to enter the plant, and, said "You have orders not to leave noone through the gate" and "Well, after this do not leave no one through thegate."About a week after the strike started, Duck apparently not pleased with theefforts of the pickets in keeping people out of the plant, was heard instructingthem to the effect that if the pickets "didn't have enough around there to keepthe workers out that they would get help," and a couple of days after thatstated to the pickets that if the office wvorkeis (nonstriking employees) cameto work at the plant they "had better come prepared to stay a long time withplenty to eat because they wouldn't get out "Duck's instructions to thepickets were successfully carried out and the workers were effectively preventedfrom entering the plant by the pickets and others joining with them.As further evidence that Duck directed the activities of the pickets andsupervised their conduct with respect to keeping people out of the plant, isthe incident occurring on the evening of September 14th, when he ordered thepickets "Well, scatter out around the plantScatter out around the plant"which they did, carrying sticks, clubs, and stones.This incident was precipitated by a watchman inside the plant turning onthe lights outside the warehouse and clearly demonstrates that Duck wasdirecting the pickets to stop whatever activity in and about the plant mightfollow from the turning on of the lights.Itwas Duck's intention to keep the Galion plant closed, and in this aim andpurpose he was joined by Regional Director Gosser. In the middle of September astrike was also in progress at the Mt Gilead plant, and Gosser was personallypresent on the occasion when the bit. Gilead plant was opened pursuant to a re-straining order prohibiting mass picketing issued by the Morrow County CommonPleas Court.He requested R. K McBerty to keep the plant closed for one addi-tional day.When McBerty refused to keep the Mt. Gilead plant closed any longer,Gosser replied, "The blood will be on your bead," and when asked whether thiswas a threat, added, "No, but if you go into the Galion plant, there will be peoplekilled."On the same day, at lit Gilead, Duck told his listeners that the Galionplant would be closed from 1 to 20 years if the Unions' terms were not met, andagain on September 18, Duck stated at the Galion plant that it would be closeduntil "this thing is settled."By September 26, more than 443 windows had been broken at the Galion plantby people engaged in various forms of picketing activities outside the planthurling stones, rocks, railroad tieplates, railroad spikes, clubs, and other objects,through the windows. Despite the fact that the machinery and equipment of theplant were exposed to the elements because of the large number of brokenwindows, watchmen and maintenance men were forcibly kept out of the plantUp to and including September 25, the plant was closed due,to the inability ofpeople to get into the plant on account of the activities of the pickets, and was 152DECISIONSOF NATIONALLABOR RELATIONS BOARDscheduledto bereopened on September26.On the night of September 25, aCompany truck was burned and previously during that day many strangers ap-peared inGalion,to some ofwhom Mrs. Duck, wifeof organizerDuck, and whowas activelyengaged in strikeactivities, handed out CIO hatbands and armbands in front ofthe plant.On September 26, the strangers were still present, engagingin mass picketingin front of theplant.All these people were mingling with others around a firenear the tracksnorth of the plant, which was the place where pickets congregatedwhennot actively in the picketline or engagingin other strike duties.The at-tempt to openthe plantwas not successful.On September25, a multitude of strangers appeared in front of the plant andengaged in mob demonstration which prevented nonstriking employees from leav-ing the plant.These strangerswere wearing CIO hat bands and CIO arm bands,engaged in blockingthe main gate, which proceedings were witnessed and in theimmediate presenceof Mr. and Mrs. Duck. Duck talked to the picketsso engaged,and there was no evidence whatsoever that he made any attempt to discourage thepicketsin their activitiesOn the contrary, it was during this day that Duck toldLucas, a nonstriking employee attempting to go to work, "You won't go in if youknowwhat is good for you." As a consequence of the activities of the strikers theopening ofthe plant was unsuccessful.The plant continued to be closed until after October 10, on which day the Craw-ford County Common Pleas Court issued a restraining order limiting the picketsto sixat each of the three gates. On the following Monday, October 13, employeesshowedup for work and thereafter the number who returned to work increaseddaily, which fact was known to the pickets as they took count of thoseenteringand leaving the plant.By October 17, it appeared that substantial numbers of employees were return-ing to work making it possible to operate the plant with some degree of produc-tivity and, consistent with the plan announced by Duck, another demonstrationofmass picketing took place on that day. Onthis occasionWalter Murphy,AssistantRegionalDirector, and Mr. and Mrs. Duck, were present.Murphy objected to letting the people into the plant through a gate other thanthe main gate, the lock of which had been plugged.Mary AnnBerger wasoperating a public address system, verbally abusing nonstriking employeesattempting to go to work, and calling the people inside theplant obscene names.Murphy also took active charge of the picket line in front of the plant, encouragingthe pickets to pep it up and demonstrating to them how to crowd the gate, andpersonally participated in impeding persons attempting to leave the plant.Duck admitted to Clara Eickhorn, a neighbor, that he was theone to seeabout the loud speaker, and refused to reduce its volume. It was on this daythat Duck made a threat to Crissinger, a nonstriking employee, that the Unionswould be able to get as manymembers asthe American Legion if the lattergroup attempted to interfere with the activities of the strikers ;and it wasduring the evening of that day that Murphy participated in a circular picket lineand forcefully knocked Ryan, a nonstriking employee, into the fence in the pres-ence of Toots Martin, another International representative. Pictures were beingtaken of all those who entered the plant and they were challenged to come outto fight.Automobiles were closely examinedand licensenumbers noted bypickets.On the following day, October 18, furthermasspicketing occurredand againMr. and Mrs.Duckwere present on the scene.All of these events were accom-panied by repeated breaking of windowsby peopleengaged inpicketing activities. THE NORTH ELECTRIC MANUFACTURING COMPANY -153On October 22, there were'present outside the plant Duck, Martin, and Murphy,as well as most, if not all, of the members of the Local, and the shop committee.Murphy was observed conversing with the strangers who were present on thescene, and was also observed making a tour of the fence around the entireCompany property. Strangers arrived by automobiles bearing license numbersfrom some other locality, and were seen entering the strike headquarters andthereafter remaining in the vicinity.About 3: 30 p. in. Duck wanted to makearrangements to get the crippled people out of the plant, and at about 4: 30 p. m.that day Duck stated to Bender that it would be necessary to start negotiationsimmediately to clear up this situation that the people would stay in the plantuntil the Unions got a- contract.After Colonel Graham, assistant chief of staffof the 37th Infantry Division and who went to Galion at the request of theAdjutant of the State of Ohio arrived on the scene, negotiations were started forthe purpose of effecting a settlement.On behalf of the Union these negotiations were carried on by Duck, Murphy,and Martin, all representatives of the International.Duck talked to Grahamon behalf of the Union and consulted with Murphy and Martin about the agree-ment.Martin and Murphy called the Union men who were in front of the plant,across the railroad tracks, for a meeting for the purpose of considering theproposed agreement and thereafter Martin, Murphy, and Duck reported to Gra-ham that the agreement to take the people out of the plant was satisfactory.When the employees came out of the plant, Martin and Murphy told the crowdin front of the plant to stand back, and these people obeyed that order.One of the conditions of the settlement-agreement was that the Company wastomeet with the Unions for purposes of discussing the strike situation, andat this meeting the International Union was represented by Gosser and Duck andthe Localwas representedby Arnold.From the foregoing recital of the facts, it is manifestly clear, and the under-signed finds, that the conduct of the strike was under the direct leadership ofDuck, Murphy, and Martin, and that they were assisted by Gosser and by theofficers of the Local.The undersigned further finds that the main purpose ofthe strike was to keep the plant closed until the Respondent Company yielded tothe demandsof theUnions.In theMatter of International Longshoremen's and Warehousemen'sUnion,Local 6, et al.,andSunset Line and Tunne Company,79 N. L. R. B. 1487, whichcase is strikinglysimilarto the instant case, the Board stated :Vail's (the business agent) authority certainly encompassed the planningand direction of lawful activities on the part of the strikers and their sympa-thizers, such as peaceful picketing, in furtherance of the generalpurposes ofthe strike, namely, to hamper or stop the Company's operations at this plantby withdrawalof itslabor force, and, of course, to dissuadeemployees fromworking solong as the strike was current. It follows that the Local wasresponsiblefor the wrongful acts of Vail and the individualsunder his direc-tionwhich were performed in furtheranceof those same purposes and wereof the same generalcharacter as, or incidental to, the peacefulpicketing, andsubstantiallywithin the area of this labor dispute inspace and time.The basisof the decisionin theSunsetcase chargingthe International withresponsibility for acts committed by the Local Union, is basedon a conclusion thatthe strike was sponsored jointly by the two Unions. In arrivingat this conclu-sionthe Boardbasedits decision on the fundamental principle of agency that a0 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDprincipal is responsible for the acts of his agents within the scope of that generalagent's authority even though the principal has not specifically authorized suchact or forbidden it.The Board concludes that it is enough if the principal actu-ally empowered the agent, to represent him in'the,general area within which theagent acted.The facts upon which the Board based its finding supporting thecharge against both the Local and International are pertinent to the instant case.Itwas found in theSunsetcase that the business agent of the Local wasauthorized, without evidence showing his specific duties, to carry on the businessof the Local which necessarily consisted of collective bargaining and other con-certed activities in furtherance of these objectives, and that the strike for recog-nition was in furtherance of that purpose. It was this business agent who con-ducted the bargaining negotiations with the Company both before and after thestrike commenced.He addressed the meeting of the strikers and called uponthem to serve in the picket line.On the day the strike was called he assignedthe pickets to their posts and thereafter was frequently seen in the picket line ornear the Company premises apparently directing the activities of the pickets.The business agent also actively participated in several of the incidents out of,which that case arose. Principally upon the basis of these facts, the Local unionwas held responsible for the conduct of the business agent and individuals underhis direction which was performed in furtherance of the union objective or was ofthe same general character or incidental thereto.These facts differ from the instant case only in the respect that the role ofthe Local's business agent was in the instant case assumed by Duck, the Inter-national representative, who acted in this capacity during the entire durationof the strike, assisted at various times by Gosser, Martin, and MurphyWith respect to the responsibility of the International in theSunsetcase, theBoard based its conclusion on the fact that at no time did the Internationalassert that its interest in the strike was in any way different from that of theLocal and failed to produce any argument or evidence whatsoever in supportof any such assertionWhile the record did not show the precise character ofthe relationship between the Local and the International other than their affilia-tion, and did not show exactly how or through what agents and by what meansthe International participated in the strike; the evidence did show that the Inter-national knew of and ratified the most aggravated single incident of violencewhich was incited by a union officer during the course of the strike. The evi-dence showed that an International officer was present when a crowd at theplant gate forcibly blocked the ingress of employees, among whom were theregularly detailed pickets, and that such officer made no effort to stop the vio-lence which was incited by a subordinate International officerItwas princi-pally on these facts that the Board concluded that the International was a co-sponsor with the Local of this strike and the picketing conducted for the pur-pose of obtaining a common objective.Having concluded that a cosponsorshipof the strike existed, the Boardiby application of the fundamentals of agency,charged each with the acts committed by both.Nowhere in theSunsetcase did it appear that International officers werecoritinually present on the scene or that they directed the activities of thepickets or that they participated in making threats to employees attempting torenter the plant or that such threats were carried out, as are the established factsSunsetca'se)places substantial emphasis upon the factthat the International representatives approved and ratified the most aggravated-incident of the entire strike. 'This'is also the situation in the instant case.The0 'THE NORTH ELECTRIC MANUFACTURING COMPANY-155degree to-which the International officers, to-wit, Duck, Murphy, and Martin,controlled the situation around the plant on_the night of October,22, is conclu-sively demonstrated by their negotiating a settlement of the strike providingrelease of'the workers from the plant, their calling the union men to a meetingfor the purpose of considering the agreement, and, after making the agreement,successfully accomplished its performance.The situation of the instant case is unlike that of theSunsetcase for in thatcase the local and its officers were the leading and moving force in carryingout the strike activities and the participation of the International was slight,whereas in the instant case the dominating and controlling force was the Inter-national officers and the officers of the Shop Committee of the Local.It is therefore found, upon the entire record in this case, that the Interna-tional principally, and the Local union as a participant, were responsible forthe unlawful activities occurring between August 20 and October 22, 1948.`It is further found that all the activities engaged in by either the Local orthe International, or by both, which had the effect of keeping employees fromgoing to work against their desire, are violations of the Act.This, of course,includes each instance of mass picketing, the threats, destruction of plant prop-erty, and the creation of the general atmosphere inducing a belief that going towork would be at the risk of sustaining physical injury.This conclusion is so even though in some instances the attempted restraint orcoercion was unsuccessful.Attempted unfair labor practices are as much aviolation of the Act as those which are successful.N. L. R. B. v. Crown Can Co.,138 F. (2d) 263 (C. C. A. 8) ;Rapid Roller Co. v N. L. R. B.,126 F. (2d) 452(C CA. 7) ;Westera Cartridge Co. v. N L R. B,134 F (2d) 240 (C. C A 7) ;N L R B. v. Brenner Tanning Co,141 F (2d) 62 (C C. A 1) ;N. L R. B. v.lvanona Textile Hills,160 F. (2d) 201 (C C. A. 8).At the hearing, counsel for the Respondent Unions contended that the. variousactivities conducted by the Unions during the strike were directed at the Com-pany and not against the employees.With this contention the undersignedcannot agree.The Act is designed to protect employees in the exercise of theirrights guaranteed by Section 7, and therefore, whether the acts of any indi-viduals or groups are lawful within the meaning of the Act depends upon adetermination of whether such acts obstructed or violated the rights guaranteedby Section 7. It is immaterial that the acts complained of are now said to bedirected at the Employer if their ultimate effect was to obstruct the exercise ofemployees' rights guaranteed by Section 7. In the instant case, a strike for recog-nition and the activities connected therewith resulted in substantial damage to'the plant, in keeping maintenance workers and watchmen out of the plant, all ofwhich resulted in keeping non-strikers out of work, aside from the efforts directedat the employees themselves as evidenced by the frequent instances of mass picket-ing, threats, and the imprisonment of a substantial number of workers in theplant on the night of October 22 It is fair to state that the purpose of all theseactivities and the accomplished result was to create an atmosphere of terror.Upon the basis of the foregoing, and upon the entire record in the case, theundersigned finds that, by the statements, threats, acts of violence, mass picket-ing, and the other unlawful conduct hereinabove found to have been committed,the Respondent 1Unions, and each of them, have restrained and coerced the em-6See also,In the Matter of Perry Norvell Company, etal., 80 N L R B 225. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDployeesof the Company in the exercise of the rights guaranteed them in Section 7of the Act, thereby violating Section 8 (b) (1) (A).°IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Company and those of the Respondent Unions,both of which are set forth in Section III, above, occurring in connection withthe operations of the Respondent Company described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce betweenthe several States, and such of them as have been found to be unfair laborpractices, tend to lead, and have led, to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent Company has engaged in unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.The Respondent Company's illegal conduct discloses a purpose to defeat self-organization among its employees.For example, as soon as the Respondent Com,pany learned of the union activities of its employees it sought to coerce themin the exercise of the rights guaranteed them in the Act. As has been found, theRespondent Company's conduct interfered with, restrained, and coerced its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection. Such conduct violated Section8 (a) (1) of the Act. The Respondent Company's conduct presents a ready andeffective means of destroying self-organization among its employees.Becauseof the Respondent Company's unlawful conduct and its underlying purpose, theundersigned is convinced that if the Respondent Company is not restrained fromcommitting such conduct, the danger of their commission in the future is to beanticipated from the Respondent Company's conduct in the pastIn order, there-fore, to make effective the interdependent guarantees of Section 7, to prevent arecurrence of unfair labor practices, and thereby minimize industrial strife which 'burdens and obstructs commerce, and thus effectuate the policies of the Act, theundersigned recommends that the Respondent Company cease and desist fromin any mannerinfringingupon the rights guaranteed in Section 7 of the Act.It has been found that Respondent Unions have engaged in unfair labor prac-tices within the meaning of Section 8 (b) (1) (A) of the Act. It will, therefore,be recommended that Respondent Unions cease and desist therefrom and take,certain affirmative action in order to effectuate the purposes of the Act.Re-spondent Unions contend, and, indeed, the record establishes, that any unfairlabor practices committed have long since ceased,, and it appears, that the planthas been in full and uninterrupted production, at least since November 3, 1947:Respondent Unions contend, therefore, that the issues have become moot andthat no useful purpose can be served by the issuance of a cease and desist order:It has been well established that mere abandonment of` unfair labor practicesdoes not deprive the Board of the right to make a finding thereon, andto issue anappropriateremedialorder.Moreover,the undersigned believes that such an6 The three proposed Conclusions of Law submitted by the Respondent Company arehereby found together with the other Conclusions of Law set out below. THE NORTH ELECTRIC MANUFACTURING COMPANY157order is required to prevent the recurrence of similar unlawful conduct by thesaid Unions, in the future. In order, therefore, to make effective the interde-pendent guarantees of Section 7, to prevent a recurrence of unfair labor prac-tices,and thereby minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, the undersigned recom-mends that the Respondent Unions cease and desist from in any manner infring-ing upon the rights guaranteed in Section 7 of the Act.In their brief counsel for the Respondent Company urge that the RespondentUnions be required to make whole employees of the Company who were preventedfrom working during the pendency of the strike, by reason of the RespondentUnions' unfair labor practices.The undersigned finds, contrary to the contentionof counsel for the Respondent Company, that it was never the intention of theCongress to give the Board the power to assess money damages in cases like theinstant one.7Having found that the Company did not bargain with the Independent in vio-lation of the Act, as alleged in the complaint, the undersigned will recommendthat the allegations of the complaint with respect thereto be dismissed.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAWCases 8-CA-25 and 8-CA-301. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workeis of America, Local 951, International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, each being affiliatedwith the Congress of Industrial Organizations, and The Independent WorkersUnion of The North Electric Manufacturing Company of Galion, Ohio, unaffil-iated, are labor organizations, within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent Company hasengaged in and is engaging in unfair labor practices, within themeaning ofSection 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent Company did not bargain with the Independent in violationof the Act, as alleged in the complaint.Case 8-CB-71.The North Electric Manufacturing Company, Galion, Ohio, is, and duringall the times material herein was, engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act..2.International Union,'United Automobile, Aircraft and Agricultural Imple-mentWorkers of America, Local 951, International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, each being affiliatedwith the Congress of Industrial Organizations, and The Independent WorkersUnion of The North Electric Manufacturing Company of Galion, Ohio, unaffiliated,are labor organizations, within the meaning of Section 2 (5) of the Act.3.By restraining and coercing employees of The North Electric Manufactur-ing Company in the exercise of the rights guaranteed in Section 7 of the Act,7 SeeMatter of National Maritime Union of America et al., 78N. L.R. B. 971. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Unions, as found above, have engaged in, and are engaging in,'unfair labor practices within'the meaning of Section 8 (b) (1) (A) of the Act. '4The aforesaid unfair labor practices are unfair labor practices 'affectingcommerce within the meaning of (Section 2 (6) and (7) of the Act.RECOMMENDATIONSCases 8-CA-25 and8-CA-30Upon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that The North Electric Manufacturing Company,Galion, Ohio, its officers, agents, successors, and assigns, shall1.Cease and desist from :--(a) In any manner interfering with, restraining, or coercing its employees inthe exercise of their rights to self-organization, to form, join or assist labor.organizations, to bargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purposes of collective 'bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2. -Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Post at its plants in Galion, Ohio, and in Mt. Gilead, Ohio, copies of thenotice attached hereto, marked "Appendix A." - Copies of said notice, to besupplied by the Regional Director for the Eighth Region, shall, after being dulysigned by Respondent Company, be posted by Respondent Company immediatelyupon receipt thereof and be maintained by it for at least sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices toemployees customarily are postedReasonable precautions shall be taken bythe Respondent Company to insure that such notices are not altered, defaced, orcovered by any other material ;I'(b)Notify the Regional Director for the Eighth Region (Cleveland, Ohio),inwriting,within twenty (20) days from the date of receipt of this Inter-mediate Report and Recommended Order, setting forth in detail the steps takenby Respondent Company in compliance herewith.It is further recommended that unless on or before twenty (20) days fromthe date of receipt of this Intermediate Report and Recommended Order, theRespondent Company notifies the said Regional Director in writing that it will,comply with the foregoing recommendations, the National Labor RelationsBoard issue an order requiring the Respondent Company to take such action:Case 8-CB-7Upon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that International Union, United Automobile, Aircraftand Agricultural Implement Workers of America and Local 951, InternationalUnion, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, their respective officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Restraining and coercing employees of The North Electric ManufacturingCompany in the exercise of their rights guaranteed in Section 7 of the Actto refs ain' 'from self-or ganization and from joining and assisting InternationalUnion, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica and Local 951, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, and to refrain from engaging iiiconcerted activities for the purpose of collective bargaining, by directing, leading, THE NORTH ELECTRIC MANUFACTURING COMPANY -159and engaging in mass picketing' at the entrances of the Respondent Company'splants at Galion, Ohio, and at Mt. Gilead, Ohio, and at or near the vicinity ofeither plant ; threatening employees of the Respondent Company with physicalassault and other reprisals; assaulting employees of the Respondent Company,or in any other ,manner, restraining, or coercing the said employees2 Take the following affirmative action, which the undersigned finds will ef-fectuate the policies of the Act :(a)Post in conspicuous places at the business offices and in- the meetinghalls of each of the Respondent Unions, and in all other places where notices orcommunications to members of the said labor organizations are customarilyposted, copies of the notice attached hereto, as "Appendix B." Copies of thesaid notice, to be furnished by the Regional Director for the Eighth Region,after being signed by the respective duly authorized representative of each of theRespondent Unions, shall be posted by the said Respondent Unions immediatelyupon receipt thereof, and maintained for a period of sixty (60) consecutive daysthereafterReasonable steps shall be taken by each of the Respondent Unionsto insure that said notices are not altered, defaced, or covered by any othermaterial;(b) Furnish the Regional Director of the Eighth Region signed copies of thenotice, attached hereto as "Appendix B." to be delivered by him to the RespondentCompany, upon request, for posting on the bulletin boards of the Company initsGalion, Ohio, and in its Mt. Gilead, Ohio, plants or in any other place orplaces where notices to employees are customarily posted, and maintained bythe Respondent Company for a period of sixty (60) consecutive days thereafter;(c)Notify the Regional Director of the Eighth Region in writing within twenty(20) days from receipt of this Intermediate Report what steps Respondent Unionshave taken to comply therewith.It is further recommended that unless Respondent Unions shall, within twenty(20) days from receipt of this Intermediate Report, notify said Regional Directorinwriting, that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring Respondent Unions totake the action aforesaid.-As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the, date of service of the order transferring thecase to the Board, pursuant to Section 203 45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport and Recommended Order or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, together withthe original and six copies of a brief in support thereof ; and any party may, withinthe same period, file an original and six copies of a brief in support of the Inter-mediate Report and Recommended Order. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party filing the same shall serve a copythereof upon each of the other parties. Statements of exceptions and briefs shall'designate by precise citation the portions of the record relied upon and shall belegibly printed or mimeographed, and it mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 85. As further provided in said Sec-tion 203.46 should any party desire permission to argue orally before the Board,i 160DECISIONSOF NATIONALLABOR RELATIONS BOARDrequest therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 30th day of November 1948.HOWARD MYERS,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employeesin the exercise of their right to self-organization, to form labororganizations,to join orassistINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURALIMPLEMENT WORKERS OFAMERICA, LOCAL 951, INTERNATIONALUNION,UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, each being affiliated with the CONGRESS OF INDUSTRIALORGANIZATIONS, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.All our employees are free to become or remain members of thisunion,or any other labor organization.THE NORTH ELECTRIC MANUFACTURING COMPANY,Employer.Dated-------------By ---------------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, andmust notbe altered, defaced, or covered by any othermaterial. THE NORTH ELECTRIC MANUFACTURING COMPANYAPPENDIX BNOTICE161To ALL MEMBERS OF INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA AND LOCAL 951, INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA AND To ALL EMPLOYEES OF THE NORTH ELECTRIC MANUFAC-TURING COMPANY.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members and employees ofThe North Electric Manufacturing Company.WE WILL NOT restrain and coerce employees of The North Electric Manu-facturing Company in the right to refrain from self-organization, front,joining and assisting INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA AND LOCAL 951, INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, and in the right to refrain from engaging inconcerted activities for the purposes of collective bargaining, by engaginginmass picketing, threatening employees of the Company with physicalassault and other reprisals, and assaulting employees of the Company, orin any other manner restraining or coercing its employees.INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND NGRICULTURAL IMPLEMENTWORKERS OF AMERICA,Labor Organization.By ----------------------------------------------(Nanie and Title)LOCAL 951, INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA,Labor Organization.Dated---------By ---------------------------------------------(Name and Title)This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered, defaced, or covered by any other material.